DETAILED ACTION
Claims 1-20 are pending in this application.

Response to Restriction/Election
Applicant's election with traverse of Species A and H in the reply filed on 12/22/2020 is acknowledged.  The traversal is on the ground(s) that the differences among the Examiner-identified Species A-D do not reasonably appear to affect the patentability of at least claims 1-9 and 10-19, and such differences do not appear to present an unreasonable or undue search burden on the Examiner.  
This is not found persuasive because the identified species all depict mutually exclusive variants of performing writing/erasing/discharging of a bistable display panel. Although these differences may not affect the patentability of claims 1-19, they could be included in future claim amendments, reinstating the search burden on the Examiner.
Further, it appears Applicant has erroneously left out claim 20 from the listing of elected claims. Since claim 20 is equivalent to claim 10, this claim will be part of the elected group including claims 1-20.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-10, 12, 14-20 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Miyamoto (US 6,515,790) in view of Ogawa (US 2006/0017659).

As to claim 1, Miyamoto (Figs. 8, 15, 31, 33) teaches a device comprising:
a module (Circuitry above the image display medium 12) comprising a first side spaced apart from and facing a first surface of a passive e-paper media (Spaced apart as shown in Fig. 31) and comprising: 
an erasing unit (21) to generate airborne electrical species having a first charge for attachment onto the first surface of the passive e-paper media to erase information (The erasing unit 21 erases the information on the electronic paper by charging the surface of the paper with a preliminary uniform charge) [Col. 49, Lines 1-22] in a fluid-containing microcapsule layer of the passive e-paper media (E.g. liquid layer 143 shown in Fig. 33); and 
a writing unit (CR1 and control circuitry utilized in driving the display circuitry) to generate airborne electrical species having an opposite second charge for attachment onto the first surface of the passive e-paper media to write information in the fluid-containing microcapsule layer of the passive e-paper media (Writing data on the surface of 12 through positively-charged electrostatic particles), 
wherein the erasing unit and the writing unit are both positioned on the first side of the module and wherein relative movement is to selectively occur between the 
wherein the erasing unit and the writing unit of the module are both positioned to be vertically suspended above the passive e-paper media (As shown in Fig. 31).

However, Miyamoto does not explicitly teach wherein both the erasing unit and the writing unit are physically carried by, and positioned on, the first side of the module.
On the other hand, Ogawa (Fig. 4) teaches wherein the electronic paper modulating unit (27S) is physically carried by, and positioned on, the first side of the module (Physically carried by 27).
That is, the Recording Head 27 of Ogawa moves across the surface of the electronic paper and alters the charge of the particles within. Thus, the combination of Miyamoto and Ogawa teaches physically carrying the erasing and writing units of Miyamoto with the Recording Head of Ogawa. 
It would have been obvious to one skilled in the art, at the time of the invention, to utilize the recording head of Ogawa as a carrier for the erasing and writing units of Miyamoto because the combination would allow for uniform movement of both heads over electronic paper, reducing the chance of an error while writing to the electronic paper.

As to claim 12, Miyamoto and Ogawa teach the elements of claim 1 above.


As to claims 2, 15, Miyamoto teaches wherein the module is stationary (As shown in Fig. 31).

As to claim 3, Miyamoto teaches wherein the erasing unit is in a leading position and the writing unit is in a trailing position spaced apart from the erasing unit (As shown in Fig. 31).

As to claim 4, Miyamoto teaches a ground node associated with the imaging module and to be coupled relative to an entire conductive ground layer of the passive e-paper media (The entire opposite sheet (E.g. bottom sheet 122 shown in Fig. 8) can be grounded) [Col. 9, Lines 42-53].

As to claims 5, 14, Miyamoto teaches wherein at least the erasing unit comprises at least one of a corona and an ion head, and wherein the writing unit further comprises an ion head to emit airborne electrical species having the opposite second charge [Col. 19, Lines 59-67].

As to claim 6, Miyamoto teaches the elements of claim 21 above.

However, Ogawa teaches wherein the module (27) is configured to span the width of the passive e-paper media (201) to write information in a single pass (As shown in Fig. 4).
It would have been obvious to one skilled in the art, at the time of the invention, to utilize the e-paper width writing module of Ogawa with the writing module of Miyamoto because the combination would reduce the amount of time required in fully updating an entire page of e-paper.

As to claims 7, 18, Miyamoto teaches a housing containing the module (Housing in which the entire assembly is located) and including a slot through which the passive e-paper media is to enter as a card (The slot corresponding to the gap between 21 and 22 through which medium 12 (corresponding to the card) is inserted) to become aligned for relative movement relative to the module during erasing and writing (The movement is in the right direction, as shown in Fig. 31, and is relative to the erasing and writing modules).

As to claim 8, Miyamoto teaches wherein the module is arranged to erase and write the information relative to a passive e-paper strip on the card (The entire device erases and writes information on the electrophoretic portions of 12).

As to claims 9, 19, Miyamoto teaches wherein the fluid-containing microcapsule layer (Fig. 8) comprises a plurality of microcapsules (BP and WP) arranged in a side-by-side relationship with each microcapsule comprising, suspended within a first fluid [Col. 29, Lines 35-38], a plurality of first particles (White particles) having a first charge (Negative charge), and wherein the first particles comprise a first color [Col. 24, Lines 19-20].

As to claims 10, 20, Miyamoto teaches wherein each microcapsule comprises, suspended within the first fluid, a plurality of second particles having an opposite second charge (Black particles BP with a positive charge), and wherein the second particles comprise a second color different than the first color [Col. 24, Lines 19-20].

As to claim 16, Miyamoto teaches coupling the entire ground electrode layer relative to a ground node during the erasing and writing (Shown in Fig. 33).

As to claim 17, Miyamoto teaches performing the coupling without applying power to the ground electrode layer (Only a ground signal is applied to the ground electrode layer 144 as shown in Fig. 33).

Claims 11, 13 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Miyamoto (US 6,515,790) in view of Ogawa (US 2006/0017659) in view of Sato (US 6,424,387).

As to claims 11, 13, Miyamoto and Ogawa teach the writing module as rejected above.
However, Miyamoto and Ogawa do not teach a discharging unit. 
On the other hand, Sato (Fig. 45) teaches wherein the module comprises, and physically carries, a discharging unit (508) in a trailing position relative to the writing unit (Writing assembly around 504) to discharge at least some of the electrical species from the first surface of the passive e-paper media (Removes electric charges from the medium to prevent electric shocks) [Col. 2, Lines 23-28].
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to utilize the discharging unit of Sato with the writing module of Miyamoto, as modified by Ogawa, because the combination would eliminate static shocks to the user upon ejecting of the recording medium sheet.

Inquiry

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAM A MISTRY/Primary Examiner, Art Unit 2691